             Case 7:20-cv-10142-VB Document 6 Filed 02/05/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ANTONIO MARTINEZ,
                             Plaintiff,
                                                                 ORDER OF DISMISSAL
                     -against-

COMMISSIONER OF SOCIAL SECURITY,                                      20 CV 10142 (VB)
                   Defendant.

VINCENT L. BRICCETTI, United States District Judge:

       Because plaintiff had filed only one page of the two-page IFP application and the Court

could not determine if IFP status should be granted, by Order dated December 4, 2020, the Court

instructed plaintiff to submit a fully-filled IFP application or pay the $400.00 filing fee by January

4, 2021. The Court warned that if plaintiff failed to comply with the Order within the time

allowed, the action would be dismissed. (Doc. #5).

       To date, plaintiff has not filed a fully-filled IFP application or the $400 filing fee.

       Accordingly, this case is dismissed without prejudice.

       Chambers will mail a copy of this Order to plaintiff at the address on the docket.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this Order would not

be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an appeal.

Cf. Coppedge v. United States, 369 U.S. 438, 444–45 (1962) (holding that appellant demonstrates

good faith when seeking review of a nonfrivolous issue).

       The Clerk is directed to terminate this action.

SO ORDERED.

 Dated:    February 5, 2021
           White Plains, New York

                                                            VINCENT L. BRICCETTI
                                                            United States District Judge
